                          EXHIBIT 1




Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 1 of 8 PageID #: 299
                        PARTIAL SETTLEMENT AGREEMENT

      This Partial Settlement Agreement (the “Agreement”) is entered into as of

September 21, 2020, by and between TTAC Publishing, LLC (“TTAC”), on the one

hand, and TATC Publishing, LLC, Jeff Hays, Patrick Gentempo, and Manny Goldman

(collectively, “The Answer to Cancer”). TTAC and The Answer to Cancer are

sometimes herein referred to as the “Parties” or a “Party,” as context requires.

                                       RECITALS

      A.     WHEREAS, TTAC has filed a lawsuit (the “Lawsuit”) against The Answer

to Cancer and Jonathan Hunsaker in the United States District Court for the Middle

District of Tennessee; Civil Action File No. 3:20-cv-00696;

      B.     WHEREAS, TTAC filed a Motion for Temporary Restraining Order and

Preliminary Injunction (the “Injunction Motion”) against The Answer to Cancer and

others in the Lawsuit on September 11, 2020;

      C.      WHEREAS, the Parties have reached an agreement to resolve and settle

relief sought by TTAC in the Injunction Motion, but without resolving and reserving all

other issues and arguments in the Lawsuit, on the terms set forth herein.

                                         TERMS

      NOW, THEREFORE, in consideration of the mutual agreements included herein,

and for other good and valuable consideration, the receipt and sufficiency of which is

hereby acknowledged, the Parties agree as follows:

      1.     Withdrawal of Injunction Motion. TTAC will file a withdrawal of the

Injunction Motion (the “Withdrawal”) with the Court on Monday, September 21, 2020.

TTAC will withdraw the Injunction Motion and the Withdrawal shall be effective as to




  Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 2 of 8 PageID #: 300
The Answer to Cancer and all other parties named as defendants in the Lawsuit,

including the individual defendants. A copy of this Agreement will be attached to the

Withdrawal. Although Defendant Hunsaker is not a party to this Agreement, The

Answer to Cancer represents it has the ability and authority to fully comply with this

Agreement without Defendant Hunsaker being a signatory. Should it later be

determined that Defendant Hunsaker is in violation of this Agreement, TTAC may move

to enforce this Agreement and/or move for injunctive relief against Defendant Hunsaker,

at TTAC’s election.

       2.     Steps Taken by The Answer to Cancer. In exchange for the withdrawal of

the Injunction Motion, The Answer to Cancer will do the following:

              a.      Within thirty (30) days from the date of this Agreement, The Answer

       to Cancer will change the official name of the company from TATC Publishing,

       LLC, to The Answer to Cancer, LLC.

              b.      The Answer to Cancer will cease using the acronym “TATC” to

       refer to itself. Within seven (7) days from the date of this Agreement, The

       Answer to Cancer will change the company name and remove the TATC

       acronym on its websites and social media accounts.

              c.      Within twenty-one (21) days from the date of this Agreement, The

       Answer to Cancer will adopt a new logo that is readily distinguishable from the

       logo used by TTAC, utilizing a different font, colors, and layout from The Answer

       to Cancer’s current logo. Also within twenty-one (21) days, The Answer to

       Cancer will replace the current logo with the new logo on its websites and social

       media accounts.




                                     2
   Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 3 of 8 PageID #: 301
          d.         The Answer to Cancer will utilize the new logo for any new media

   or products developed subsequent to the date of this Agreement.

          e.         Within fourteen (14) days from the date of this Agreement, The

   Answer to Cancer will add a disclaimer (the “Disclaimer”) to its websites and

   social media accounts to the effect that “The Answer to Cancer wants to make

   clear that it is not affiliated with, or sponsored or endorsed by, The Truth About

   Cancer, TTAC Publishing, LLC, or its principals, nor is The Truth About Cancer,

   TTAC Publishing, or its principals affiliated with, or sponsored or endorsed by,

   The Answer to Cancer.”

                i.         The Disclaimer will appear on the home page of The Answer

          to Cancer’s public website above the fold and below the registration box in

          a font at least as large as the “Privacy Policy” language in the registration

          box. The disclaimer will also appear on any landing pages where The

          Answer to Cancer collects names and/or emails, including for the docu-

          series/video trailer, free eBooks, and the like.

               ii.         The Disclaimer will be displayed for six months following the

          Date of this Agreement.

          f.         Defendants shall have thirty (30) days from the date of this

   Agreement to sell through any inventory (books, videos, pamphlets and any other

   products) in their possession which contain or feature the current logo, the TATC

   acronym or TATC Publishing name. After thirty (30) days, the inventory shall be

   modified to comply with this Agreement or destroyed.




                                  3
Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 4 of 8 PageID #: 302
       3.     No Admission of Liability. Nothing contained in this Agreement is or shall

be construed as an admission of liability by any of the Parties, nor shall entering into

this Agreement be used construed as an admission of or a basis to support the

existence of personal jurisdiction or venue in any court. For clarity, neither this

Agreement nor the existence of this Agreement shall be used in any legal proceeding,

except for one to enforce the terms of this Agreement.

       4.     Binding on Successors. The provisions of this Agreement shall inure to

the benefit of, and shall be binding upon, the heirs, executors, administrators, assigns,

and successors in interest of each of the Parties.

       5.     Severability. In the event that any provision of this Agreement is

determined to be illegal or unenforceable, such determination shall not affect the validity

or enforceability of the remaining provisions hereof, all of which shall remain in full force

and effect to the fullest extent permitted by law.

       6.     Choice of Law and Venue. The Answer to Cancer hereby reserves its

right to contest personal jurisdiction and venue in the United States District Court for the

District of Tennessee, Middle District. Until such time as the Tennessee District Court

rules that it lacks jurisdiction over The Answer to Cancer or that venue for the Lawsuit is

improper, and such ruling is final post-appeal, the Parties agree that this Agreement

may be enforced in this Lawsuit in the Middle District of Tennessee under Tennessee

law. In the event the Court determines it lacks personal jurisdiction over The Answer to

Cancer or any individual defendant, or that venue is improper, the Parties agree that

this Agreement may be enforced in the United States District Court for the District of

Utah, Central Division, and The Answer to Cancer concedes that it is subject to




                                     4
   Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 5 of 8 PageID #: 303
personal jurisdiction in that court and that its counsel is authorized to accept service of

any actions relating to this Agreement

       7.     Entire Agreement. This Agreement constitutes an integration of the entire

understanding and agreement of the Parties with respect to the subject matter hereof.

Any representations, warranties, promises, or conditions, whether written or oral, not

specifically and expressly incorporated in this Agreement, shall not be binding on any of

the Parties, and each of the Parties acknowledges that they have not relied, in entering

into this Agreement, on any representation, warranty, promise or condition, not

specifically and expressly set forth in this Agreement. All prior discussions and writings

have been, and are, merged and integrated into, and are superseded by, this

Agreement.

       8.     Interpretation. The Parties agree that the Agreement is to be construed

and interpreted fairly and reasonably in accordance with the terms herein and not

against any Party as the drafter thereof.

       9.     Enforcement. If any Party seeks to enforce or protect its rights under this

Agreement in any action, suit, arbitration, case, or other proceeding, the prevailing party

shall be entitled to receive from the other party payment of its costs and expenses,

including reasonable attorneys’ fees incurred.

       10.    Counterparts. This Agreement may be executed in multiple counterparts,

each of which, when solely executed, shall be deemed an original, but all such

counterparts together shall constitute one and the same instrument.

       IN WITNESS WHEREOF, the Parties have approved and executed the

Agreement on the dates specified below.




                                     5
   Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 6 of 8 PageID #: 304
Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 7 of 8 PageID #: 305
Case 3:20-cv-00696 Document 38-1 Filed 09/21/20 Page 8 of 8 PageID #: 306
